DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 16, and 17
Claim 5 recites “a first coupler coupling an output of the pump”.  This recites a coupler, but recites only one signal required to be coupled.  It is not clear if the claim is requiring plural input with only one used, or if “coupling” means coupling the signal from one waveguide to another, or if some other meaning is intended.  Contrast this with the first coupler in claim 7.  Clarification and/or amendment is required.
Claim 5 recites second and third couplers in a manner similar to the first coupler, and these are rejected for the same reasons.
Claim 6 is rejected because it depends from claim 5 and fails to further limit the scope in a manner to overcome the rejection of claim 5.  
Claim 7 recites “a second coupler coupling input light and outputting the coupled light …”.  This recites a coupler, but recites only one signal required to be coupled.  It is not clear if the claim is requiring plural input with only one used, or if “coupling” means coupling the signal from one waveguide to another, or if some other meaning is intended.  Contrast this with the first coupler in claim 7.  Clarification and/or amendment is required.
Claim 7 recites a third coupler in a manner similar to the second coupler, and this is rejected for the same reason.
Claim 16 recites “a first coupler coupling an output of the pump”.  This recites a coupler, but recites only one signal required to be coupled.  It is not clear if the claim is requiring plural input with only one used, or if “coupling” means coupling the signal from one waveguide to another, or if some other meaning is intended.  Contrast this with the first coupler in claim 17.  Clarification and/or amendment is required.
Claim 16
Claim 17 recites “a second coupler coupling input light and outputting the coupled light …”.  This recites a coupler, but recites only one signal required to be coupled.  It is not clear if the claim is requiring plural input with only one used, or if “coupling” means coupling the signal from one waveguide to another, or if some other meaning is intended.  Contrast this with the first coupler in claim 7.  Clarification and/or amendment is required.
Claim 17 recites a third coupler in a manner similar to the second coupler, and this is rejected for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0222890 (Sakauchi) in view of US 2002/0109906 (Grubb) 

Regarding claim 1, Sakauchi teaches a repeater comprising:
a pump light supplier configured to generate pump light (FIG. 1: light source unit 101);
a first multiplexer configured to multiplex the pump light and a first wavelength division multiplexed optical signal (FIG. 1: the coupler to route 1);
a second multiplexer configured to multiplex the pump light and a second wavelength division multiplexed optical signal (FIG. 1: the coupler to route 2);
a first amplifier configured to amplify the first wavelength division multiplexed optical signal by use of the pump light (FIG. 1: gain block 103-1 on route 1; [0060]: “… the gain block units each combine the excitation light distributed from the variable branching unit 102 and an optical signal inputted from the corresponding route by the use of a coupler and then amplify the optical signal with an amplification medium. …”);
a second amplifier configured to amplify the second wavelength division multiplexed optical signal by use of the pump light (FIG. 1: gain block 103-2 on route 2; [0060]: “… the gain block units each combine the excitation light distributed from the variable branching unit 102 and an optical signal inputted from the corresponding route by the use of a coupler and then amplify the optical signal with an amplification medium. …”); and
a controller configured to control power of the pump light output to the (FIG. 1: controller 104; [0059]: “The excitation light distribution control unit 201 controls the excitation laser light source unit 101 and the variable branching unit 102 on the basis of instructions given by the node device control unit 104.”), based on wavelength information about at least one of the first wavelength division multiplexed optical signal and the second wavelength division multiplexed optical signal ([0087]-[0088]).

FIG. 1 of Sakauchi is reproduced for reference.

    PNG
    media_image1.png
    799
    396
    media_image1.png
    Greyscale


WDM Signals.
Sakauchi teaches adding a second wavelength to a route (e.g., see [0086]-[0088]).  However, in the interests of compact prosecution, Grubb is cited to show the use of WDM signals in a similar amplification system.  Grubb at FIG. 2 shows a system in which pump 30 is used to pump amplifiers (see FIG. 3a) used with WDM signals.  

    PNG
    media_image2.png
    740
    512
    media_image2.png
    Greyscale

In particular, plural transmitters 16 are illustrated on the left side, with a mux 26 used to multiplex the optical signals together onto the same line 14.  See also:
[0042] The optical processing nodes 12 can include one or more optical processing devices, such as transmitters 16, receivers 18, add and/or drop devices 20, switches 22, signal splitters 24 and combiners 26, or other signal processing devices. The optical processing nodes 12 may serve as terminals in the optical system 10 or may be disposed intermediately along optical transmission fiber 28.
It would have been obvious that the amplification system of Sakauchi can be embodied in a known manner, such as with WDM signals as taught in Grubb.  In particular, both are in the same technical field, and the results would have been predictable (e.g., the WDM signal will be amplified).  

Controller.
Sakauchi teaches calculating excitation light power required for amplifying an additional wavelength of light, as discussed in [0087]-[0088].  Again, in the interests of compact Grubb teaches the claimed subject matter more clearly.  See Grubb at:
[0053] FIG. 3b illustrates another embodiment of the signal varying device 14 including a controller 34 and a pump coupler 36. The controller 34 monitors one or more characteristics of the optical signals in the fiber 28 and controls the device 14, such as by controlling the pump power supplied via one or more of the pump sources 30. The controller 34 can also be used to control devices other than amplifiers, such as variable attenuators and filters. The controller 34 can be connected to the fiber 28, such as via an optical tap 38 and an electrical to optical converter 40, or via another device, such as a receiver 18 or other device in an optical processing node 12. The controller 34 can monitor the signals on an individual wavelength basis or in one or more groups of wavelengths. The controller 34 can use one or more devices to monitor the wavelengths, such as optical spectrum analyzers, tunable receivers, error rate test devices, etc.
Specific examples of the characteristics of the optical signals that are monitored and used to control the pumps include the number of wavelengths/channels being used in the system.  See, for example Grubb at:
 [0054] The controller 34 can provide for dynamic control over the signal varying devices 14, such as to compensate for variations in environmental conditions or in the system 10. Typical system 10 variations include the number of wavelengths/channels being used in the system 10, signal processing occurring at the processing nodes 12, replacement or degradation of system components, failures in the system, etc. The controller 34 also allows the signal varying devices 14 to be roughly calibrated prior to insertion into the system 10, and then to be dynamically adjusted under the actual operating conditions of the system 10 to provide the desired performance.
Therefore, the control is “based on wavelength information” of at least one of the signals.  
It would have been obvious that the amplification system of Sakauchi can be embodied in a known manner, such as with the control unit 104 of Sakauchi controlling power of the pump light output to the different routes (via muxes) based on wavelength information about the WDM signal(s) as taught in Grubb.  In particular, both are in the same technical field, and the results would have been predictable (e.g., the pump output can be controlled based on wavelength information).  

claim 2, Grubb teaches the repeater according to claim 1, wherein the wavelength information includes at least one item of information about a number of wavelengths of the first wavelength division multiplexed optical signal, information about a wavelength band of the first wavelength division multiplexed optical signal, information about a number of wavelengths of the second wavelength division multiplexed optical signal, and information about a wavelength band of the second wavelength division multiplexed optical signal ([0054]: “The controller 34 can provide for dynamic control over the signal varying devices 14, such as to compensate for variations in environmental conditions or in the system 10. Typical system 10 variations include the number of wavelengths/channels being used in the system 10”).

See also the discussion of the controller in claim 1.

Regarding claim 3, Sakauchi teaches the repeater according to claim 1, wherein 
the pump light supplier includes a pump light source generating the pump light (FIG. 1: pump source 101; [0057]: “The excitation laser light source unit 101 includes an excitation laser which generates excitation light for optical amplification …”) and 
a distributor configured to distribute an output of the pump light source to the first multiplexer and the second multiplexer (FIG. 1: variable branching unit 102). 

Regarding claim 4, Sakauchi teaches the repeater according to claim 3,
wherein the distributor is a coupler with a variable branching ratio (FIG. 1: variable branching unit 102; FIG. 2: coupler as part of distributors 208 in variable branching unit 102; [0058]: “The variable branching unit 102 branches excitation light outputted by the excitation laser light source unit 101 and distributes the branched light to the gain block units 103-1 to 103-n.”), and
the controller controls a branching ratio of the coupler, based on the wavelength information (FIG. 2: control unit 201; [0059]: “The excitation light distribution control unit 201 controls the excitation laser light source unit 101 and the variable branching unit 102 on the basis of instructions given by the node device control unit 104.”).

Regarding claim 5, Sakauchi teaches the repeater according to claim 3, wherein the distributor includes:
a first coupler coupling an output of the pump light source and outputting the coupled light from a plurality of ports (FIG. 2: left portion of distributor 208-1 including splitter with plural output ports);
a second coupler coupling input light and outputting the coupled light to the first multiplexer (FIG. 2: distributor 208-2);
a third coupler coupling input light and outputting the coupled light to the second multiplexer (FIG. 2: distributor 208-3); and
a switch capable of outputting the pump light output from the first coupler to the second coupler or the third coupler (FIG. 2: remainder of distributor 208-1 which varies the branching ratio to the other distributors 208-2, 208-3).

FIG. 2 is reproduced for convenience.

    PNG
    media_image3.png
    805
    402
    media_image3.png
    Greyscale


Switch.
Regarding the switch portion, Sakauchi teaches that the optical distributors can control the branching ratio, so that they are capable of varying or switching the pump light between the second and third distributors 208-2, 208-3, depending on the selected ratio.  See
[0066] The optical distributors 208-1 to 208-3 splits inputted light into two branches. Respective branching ratios of the optical distributors 208-1 to 208-3 can be varied under the control of the excitation light distribution control unit 201. Such an optical distributor is realized by, for example, a configuration where a Mach-Zehnder interferometer is formed on an optical waveguide. Because the principle and configuration of an optical distributor using a Mach-Zehnder interferometer are known well, their detailed description will be omitted here. 

[0067] The excitation light distribution unit 110 in FIG. 2 is shown, as an example, to be a configuration for a case excitation light is split into four branches. Practically, in the variable branching unit 102, the optical distributors are configured to be able to split excitation light into the same number of branches as the number of gain blocks. In the configuration for splitting excitation light into four branches shown in FIG. 2, three optical distributors 208-1 to 208-3 are used. In general, by connecting 2.sup.n-1 optical distributors 208 in a tree structure, excitation light can be split into 2.sup.n branches. 
In other words, the optical distributors include the functionality of a switch and, therefore, are 

Regarding claim 6, Sakauchi teaches the repeater according to claim 5, further comprising
a variable optical attenuator at at least one location out of an output of the first coupler, an output of the second coupler, and an output of the third coupler (FIG. 2: VOA 203),
wherein the controller controls attenuation of the variable optical attenuator, based on the wavelength information (FIG. 2: controller 205 controls the VOA 203 based on information via PD 214).

Regarding operation of the controller 205 and the control of the VOA 203, see: 
[0082] The individual gain block control unit 205 controls the VOA 203 on the basis of monitoring information of the photodetectors 214 at respective sections. By controlling the VOA 203, the individual gain block control unit 205, in each gain block, can change excitation light power inputted to the active fiber 206. By thus changing excitation light power, the individual gain block control unit 205 can perform Automatic Gain Control (AGC) between input and output optical signals of the gain block 103-1. Alternatively, the individual gain block control unit 205 may perform Automatic Level Control (ALC; or Automatic Power Control, APC). 

[0083] Here, the node device control unit 104 may hold parameters of the AGC control or ALC control of the gain block 103-1. Further, the individual gain block control unit 205 may control the VOA 203 on the basis of the parameters received by communication with the node device control unit 104. As parameters of the AGC control or ALC control, there are mentioned the gains and the upper and lower limit values of output power of the respective gain blocks, but the parameters are not limited to these. 

[0084] The configuration of the gain block 103-1 shown in FIG. 2 may be similarly held also by the other gain blocks 103-2 to 103-n. Accordingly, by the gain blocks 103-1 to 103-n each comprising the variable optical attenuator 203, the photodetectors 214 and the individual gain block control unit 205, feedback control closed within each of the gain blocks 103-1 to 103-n becomes possible. As a result of that the feedback control is performed in a closed loop within each gain block, extremely fast AGC control or ALC control becomes possible in each of the gain blocks 103-1 to 103-n. 
In other words, the control is based on information about the wavelength information.  Furthermore, although the controller 205 is illustrated as separate from the controller 201, it would have been obvious that the functionality of multiple controllers can be consolidated into a single controller.  In particular, controllers perform functions in accordance with their programming, so that many different functions may be performed by a single controller, or that same functionality can be separated and performed by many different controllers.  Therefore, it would have been obvious that the functionality of controller 205 can be performed by the controller 201, or one of the other controllers, with appropriate feedback and control lines extended to the controller performing the functionality.

Regarding claim 7, Sakauchi teaches the repeater according to claim 3, wherein the distributor includes:
a first coupler coupling outputs of the pump light source and outputting the coupled light from a plurality of ports (FIG. 2: left portion of distributor 208-1 including splitter with plural output ports);
a second coupler coupling input light and outputting the coupled light to the first multiplexer and the second multiplexer (FIG. 2: distributor 208-2 with splitter following it to couple light to different gain blocks 103); 
a third coupler coupling input light and outputting the coupled light (FIG. 2: distributor 208-3); and 
a switch capable of outputting the pump light output from the first coupler to the second (FIG. 2: the portion of distributor 208-1 which varies the branching ratio to the other distributors 208-2, 208-3)..

Regarding the switch, see the discussion of claim 5.  
Regarding the first coupler coupling plural outputs of the pump light source, Grubb teaches to use plural pump outputs and to couple them together before multiplexing them with the transmission line.  See, for example, FIGS. 3B, 4-7, and 9-12 which illustrate plural pumps 30 combined with couplers 36 in various arrangements.  
It would have been obvious that the pump source 101 in Sakauchi can be embodied in a known manner, such as coupling plural sources together to create a combined pump source, such as taught in Grubb.  In particular, both are in the same technical art and one of ordinary skill could combine the teachings with predictable results.

Regarding claim 8, Sakauchi teaches the repeater according to claim 3, wherein 
the pump light source generates beams of the pump light with wavelengths different from one another (FIG. 1: pump light source 101), and
the distributor includes:
a third multiplexer configured to wavelength-multiplex input light and output the multiplexed light to the first multiplexer (FIG. 1: branching unit 102 output light to first mux 103-1);
a fourth multiplexer configured to wavelength-multiplex input light and output the multiplexed light to the second multiplexer (FIG. 1: branching unit 102 output light to first mux 103-1); and
(FIG. 2: the portion of distributor 208-1 which varies the branching ratio to the other distributors 208-2, 208-3)..

Sakauchi teaches the pump light source and distributor outputting light to the first and second mux, and a switch capable of varying the branching ratio to the different outputs.  

Pump wavelengths different from one another.
Regarding the pump source outputting plural wavelengths that are different from one another, Grubb teaches that this was known.  See Gtubb at [0050]:
[0050] The pump source 30 provides pump power to the fiber 28 in one or more pump wavelengths at one or more points along the fiber 28. The pump sources 30 may include , for example, one or more lasers, light emitting diodes, grating stabilized lasers, and other coherent or incoherent, narrow band or broadband sources. It is often desirable to select pump wavelengths so that the pump power supplied by each pump wavelength is relatively uniform (e.g., within .+-.10% of the average pump power per pump wavelength). 
In other words, Grubb teaches that it was known for the pumps to produce wavelengths that are different from one another.  It would have been obvious that the pump source in Sakauchi can be embodied in a known manner, such as using a pump source that produces wavelengths that are different from one another, such as taught in Grubb.  In particular, both are in the same technical art and one of ordinary skill could combine the teachings with predictable results.

Switch,
Regarding the switch, see the discussion of claim 5.  

Third and Fourth Muxes.
Regarding the third and fourth muxes, Sakauchi at FIGS. 1 and 2 teach the pump 101 light being multiplexed with the signal light at gain block units 103.  Grubb at FIG. 2 also teaches pump 30 light being multiplexed with different transport fibers, and Grubb teaches that the pumps producing different wavelengths (e.g., see Grubb at [0050]) can be multiplexed together.  See, for example, Grubb at FIGS. 3B, 4-7, and 9-12 which illustrate plural pumps 30 combined with couplers 36 in various arrangements.  
It would have been obvious that the pump source 101 and variable branching unit 102 in Sakauchi can be embodied in a known manner, such as using plural different pump wavelengths and coupling them together to create a combined pump source, such as taught in Grubb.  In particular, both are in the same technical art and one of ordinary skill could combine the teachings with predictable results.  Once combined, these can be output to the various fiber paths to provide the desired amplification.

Regarding claim 9, Sakauchi teaches the repeater according to claim 1, further comprising:
a splitter configured to split at least one of the first wavelength division multiplexed optical signal and the second wavelength division multiplexed optical signal (FIG. 1: splitter from transponder 107 to control unit 104; FIG. 1: other signals to control unit 104); and
a monitor configured to extract the wavelength information of an optical signal split by the splitter and output the extracted wavelength information to the control means, controller (FIG. 1: control unit 104; [0087]-[0088]).

Sakauchi teaches a single controller 104 controlling the pumps based on wavelength information.  In order to control pumps based on wavelength information, the wavelength information must be extracted from the feedback signal.  It would have been obvious that the functionality can be performed by one controller as illustrated in FIG. 1 (e.g., a single controller that performs all of the signal processing to use the feedback signal to control the pumps), or by two or more controllers (e.g., the functionality is divided between two or more controllers, such as a first controller that extracts the desired information, and a second controller that receives that information and uses it to control the pumps).  
See also Grubb at FIG. 3b which shows a splitter to E/O 40 and controller 34 to monitor the wavelength info.  Grubb also illustrates a single controller 34 controlling the pumps based on wavelength information.  However, as discussed above, it would have been obvious that the functionality of the controller 34 can be split between two or more controllers.  

Regarding claim 10, Grubb teaches the repeater according to claim 1, further comprising:
a splitter configured to split at least one of the first wavelength division multiplexed optical signal and the second wavelength division multiplexed optical signal (FIG. 3b: splitter from fiber 28 to E/O 40);; and
a control signal extractor configured to extract, from an optical signal split by the splitter, a control signal instructing, to the pump light supplier, power of the pump light output to the first multiplexer and the second multiplexer, and output the extracted control signal to the controller (FIG. 3b: controller 34).

Grubb and Sakauchi both teach to split a signal to the controller.  See, for example, Grubb at FIG. 3b as cited in the claim, and see Sakauchi at FIG. 1 which shows splitters from transponder 107 and other portions of the device to the control unit 104.  See also claim 9.
Regarding the control signal extractor, Grubb and Sakauchi both teach to extract signals and used them to control the pumps (e.g., Grubb at FIG. 3b: splitter from fiber to E/O 40; Sakauchi at FIG. 1 showing signals split and directed to control unit 104, and [0087[-[0088]).  See, for example, the discussion of claims 1 and 9.  Furthermore, both teach to use the signals or information to control the pump, and in order to do so the signal being used must be extracted from the other signals, so that some form of extractor is inherent or obvious from these teachings.  
Regarding control signals instructing operations of the pump, see Sakauchi at [0087]-[0088].  More specifically, see Grubb at [0083]:
[0083] The remote controllers 60 may be used to control the signal varying devices 14 collectively, in groups, or individually as required in the system 10. For example, the remote controllers 60 may directly control the signal varying devices 14, such as by directly controlling the pump sources 30, or the remote controllers 60 may indirectly control the signal varying devices 14, such as by sending control signals to one or more local controllers 34. For example, the remote controllers 60 can send signals giving the local controllers 34 instructions, such as to increase or decrease the gain by a certain amount, change to another gain profile, modify another parameter of the signal varying device, etc. The remote controller 60 can give specific instructions on how to achieve the desired result, such as to increase pump power by 2 dB, or it can be left to the local controllers 34 to determine how to best achieve the desired control instructions. Alternatively, the remote controllers 60 can provide only feedback of remote signal characteristics, and the local controllers 34 can make the control decisions. Furthermore, as discussed above, the local controllers 34 can monitor and adjust their own signal varying device 14 and the signals passing through the signal varying device 14 to achieve other desired results. The complexity of the remote controllers 60 overseeing the operation of the system 10 will depend, in part, upon the extent of individual control exerted over the individual signal varying devices 14. For example, the control scheme can be simplified by operating the signal varying devices 14 in concert to achieve desired characteristics in the signal arriving at a processing node 12. 
In other words, Grubb teaches to send and receive control signals to control operations such as pump power.  Regarding the control signals being extracted from the optical signal, see Grubb at [0082]:
[0082] The control lines 62 can include dedicated lines and/or as supervisory channels transmitted on the fiber 28 between the remote controller 60 and the signal varying devices 14. The supervisory channels can, for example, be transmitted as one or more separate optical channels on the fiber 28 connected to the device 14 being controlled, or on one or more separate fibers, with or without other signal channels traveling towards the device 14. 
It would have been obvious that the functionality of Sakauchi can be modified or implemented in a known way, such as to use a control signal (as taught in Grubb) to control the pumps.  

Regarding claim 11, Grubb teaches a communication system comprising:
a first land terminal device outputting the first wavelength division multiplexed optical signal (FIG. 2: OPN 12 on left side);
a second land terminal device outputting the second wavelength division multiplexed optical signal (FIG. 2: OPN 12 on right side); and
the repeater according to claim 1 (FIG. 2: amplifier 14).

Sakauchi teaches a communication system (e.g., see FIG. 6), but Grubb more clearly illustrates such a system with first and second land terminal devices.  It would have been obvious that the system of Sakauchi can be implemented in a known manner, such as to using first and second land terminals with a repeater.  

Regarding claim 12, Sakauchi teaches a repeating method comprising: generating pump light;

multiplexing the pump light and a second wavelength division multiplexed optical signal;
amplifying the first wavelength division multiplexed optical signal by use of the pump light;
amplifying the second wavelength division multiplexed optical signal by use of the pump light;
acquiring wavelength information of at least one of the first wavelength division multiplexed optical signal and the second wavelength division multiplexed optical signal; and
controlling power of the pump light, based on the wavelength information.

Claim 12 recites a method of operating the apparatus of claim 1.  This is rejected for the reasons discussed with regard to claim 1.

Regarding claim 13, Sakauchi teaches a tangible and non-transitorv recording medium storing a program for a repeater recorded thereon, the program causing a computer in the repeater to execute:
a procedure of acquiring wavelength information of at least one of a first wavelength division multiplexed optical signal and a second wavelength division multiplexed optical signal ([0087]-[0088]); and
a procedure of controlling power of the first wavelength division multiplexed optical signal and the second wavelength division multiplexed optical signal, based on the wavelength information (FIG. 1: controller 104; [0059]: “The excitation light distribution control unit 201 controls the excitation laser light source unit 101 and the variable branching unit 102 on the basis of instructions given by the node device control unit 104.”).

The cited art teaches the functionality recited in this claim (see the discussion above, particularly the discussion of Sakauchi and Grubb in claim 1).  Furthermore, Sakauchi teaches the use of a processor and memory, wherein the memory stores a program that causes the processor to perform desired functionality.  See [0120]:
[0120] Here, the excitation light distribution control unit 201 and the individual gain block control unit 205 may each comprise a CPU (central processing unit) and a memory, and the CPU may perform the above-described control according to a program stored in the memory. 
Regarding the recording medium being tangible and non-transitory, although not explicitly stated in Sakauchi, this was well-known and the Examiner takes Official Notice thereof.  It would have been obvious that the functionality taught in the cited art can be implemented in a known manner, such as a tangible and non-transitory recording medium storing a program for a repeater recorded thereon, the program causing a computer to perform the desired functionality.

Regarding claim 14, Sakauchi teaches the repeater according to claim 2, wherein 
the pump light supplier includes a pump light source generating the pump light (FIG. 1: pump source 101; [0057]: “The excitation laser light source unit 101 includes an excitation laser which generates excitation light for optical amplification …”) and 
a distributor configured to distribute an output of the pump light source to the first multiplexer and the second multiplexer (FIG. 1: variable branching unit 102).

Regarding claim 15, Sakauchi teaches the repeater according to claim 14, wherein 
the distributor is a coupler with a variable branching ratio (FIG. 1: variable branching unit 102; [0058]: “The variable branching unit 102 branches excitation light outputted by the excitation laser light source unit 101 and distributes the branched light to the gain block units 103-1 to 103-n.”), and 
the controller controls a branching ratio of the coupler, based on the wavelength information (FIG. 1: control unit 201; [0059]: “The excitation light distribution control unit 201 controls the excitation laser light source unit 101 and the variable branching unit 102 on the basis of instructions given by the node device control unit 104.”).

Regarding claim 16, Sakauchi teaches the repeater according to claim 14, wherein the distributor includes: 
a first coupler coupling an output of the pump light source and outputting the coupled light from a plurality of ports (FIG. 2: left portion of distributor 208-1 including splitter with plural output ports);
a second coupler coupling input light and outputting the coupled light to the first multiplexer (FIG. 2: distributor 208-2);
a third coupler coupling input light and outputting the coupled light to the second multiplexer (FIG. 2: distributor 208-3); and
a switch capable of outputting the pump light output from the first coupler to the second coupler or the third coupler (FIG. 2: remainder of distributor 208-1 which varies the branching ratio to the other distributors 208-2, 208-3).

See the more detailed discussion of the art in the rejection of claim 5.

Regarding claim 17, Sakauchi teaches the repeater according to claim 14, wherein the 
a first coupler coupling outputs of the pump light source and outputting the coupled light from a plurality of ports (FIG. 2: left portion of distributor 208-1 including splitter with plural output ports);
a second coupler coupling input light and outputting the coupled light to the first multiplexer and the second multiplexer (FIG. 2: distributor 208-2 with splitter following it to couple light to different gain blocks 103); 
a third coupler coupling input light and outputting the coupled light (FIG. 2: distributor 208-3); and 
a switch capable of outputting the pump light output from the first coupler to the second coupler or the third coupler (FIG. 2: the portion of distributor 208-1 which varies the branching ratio to the other distributors 208-2, 208-3).

See the more detailed discussion of the art in the rejection of claims 5 and 7.

Regarding claim 18, Sakauchi teaches the repeater according to claim 14,wherein 
the pump light source generates beams of the pump light with wavelengths different from one another (FIG. 1: pump light source 101), and 
the distributor includes:
a third multiplexer configured to wavelength-multiplex input light and output the multiplexed light to the first multiplexer (FIG. 1: branching unit 102 output light to first mux 103-1);
a fourth multiplexer configured to wavelength-multiplex input light and output the  (FIG. 1: branching unit 102 output light to first mux 103-1); and
a switch capable of outputting the pump light input from the pump light source to the second multiplexer or the third multiplexer (FIG. 2: the portion of distributor 208-1 which varies the branching ratio to the other distributors 208-2, 208-3).

See the more detailed discussion of the art in the rejection of claims 5 and 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2001/0010585 (Nishimura) teaches that optical amplifiers were known for amplifying optical signals.  See, for example, Nishimura at [0004]:
[0004] An optical fiber amplifier comprises an optical amplification optical fiber and pumping light supply means, and optically amplifies optical signals to compensate for loss when the optical signals propagate through an optical transmission line in an optical transmission system. More specifically, when pumping light having a predetermined wavelength is supplied to the optical amplification optical fiber by the pumping light supply means, and optical signals are input to the optical amplification optical fiber, the input optical signals are optically amplified by the optical amplification optical fiber to be output. 
More specifically, both EDFAs and Raman amplifiers were known.  See, for example, Nishimura at [0005]
[0005] Examples of such an optical fiber amplifier are a rare-earth-element-doped optical fiber amplifier which uses an optical fiber having a rare earth element (e.g., Er) doped in an optical waveguide region and a Raman amplifier using a Raman amplification phenomenon. A rare-earth-element-doped optical fiber amplifier is provided in a repeater or the like as a module. For a Raman amplifier, an optical amplification optical fiber (Raman amplification optical fiber) is used as an optical transmission line or part thereof, through which optical signals propagate, and the optical signals are amplified in this Raman amplification optical fiber. Hence, when the Raman amplifier is used, the effective loss in the optical transmission line can be reduced, and a nonlinear optical phenomenon that is caused when the optical signals have too large power at various portions of the optical transmission line can be suppressed. 
US 2005/0259316 (Stephens) teaches an optical amplifier in which a pump light source (e.g., FIG. 5, pump light source formed by pumps 40) is distributed to different signal paths (e.g., FIG. 5, distributor 32/34 distributing pump light to both the top and bottom fibers).  

    PNG
    media_image4.png
    654
    541
    media_image4.png
    Greyscale

See also FIG. 7 which shows a different embodiment in which pumps are shared and distributed to multiple fibers.


    PNG
    media_image5.png
    759
    537
    media_image5.png
    Greyscale


2002/0097480 (Dominic) at FIG. 1 illustrates a WDM system and FIGS. 2a, b, and d teach the use of co- and counter-propagating Raman pumps of first and second Stokes orders.  See, for example:
[0043] An embodiment of a bi-directionally pumped FRA 200 is schematically illustrated in FIG. 2A Although the FRA 200 may operate at a wide range of wavelengths, for purposes of this description it is assumed that the FRA 200 is operating at the EDFA C-band. In this case the signal (Tx) wavelengths are near 1550 nm, and the first order Raman pump (one Stokes shift from the signal), also known referred to as S1, has a wavelength of approximately 1450 nm. For a distributed amplifier designed for other signal bands, for example the EDFA L-band, the Raman pump wavelengths are shifted accordingly. 

[0052] One approach to avoiding the problems of co-propagating a first order Raman pump light while still achieving gain at the input end of a fiber link is to utilize second order Raman pumping. One particular embodiment of a second order Raman amplifier 220 is illustrated in FIG. 2B, in which a pump A 222 directs a first order pump beam, S1, at approximately 1450 nm, into a fiber link 226 in a counter-propagating direction through a coupler 228. A pump B 224 generates second order Raman pump light, S2, at approximately 1360 nm, which is launched into the signal end of the fiber link 226 through coupler 230 that co-propagates along with the signal. The second order pump light amplifies the counter-propagating first order pump light, which subsequently provides gain for the signals. In this way the amplification of the signals is still accomplished in a counter-propagating geometry and thus retains the associated benefits of counter-propagating. 
It also teaches that variations in the particular wavelengths are possible.  See, for example:
[0061] The OH absorption feature cannot be avoided in many fibers, however, and is present in fibers already placed in the field. Furthermore, as the wavelength of the second order pump light is varied, the fiber loss and the Raman gain change for a fixed wavelength first order pump light. The combination of these two varying effects has been modeled, with the results illustrated in FIG. 7. Curve 702 shows the calculated noise figure for a Raman amplifier that uses counter-propagating first order pump light and co-propagating second order pump light. The second order pump light was assumed to be 600 mW and the first order pump power was 350 mW. The Raman gain cross-sections were assumed to be g.sub.R/A.sub.eff=0.87 W.sup.-1 km.sup.-1 and g.sub.R/A.sub.eff=0.71 W.sup.-1 km.sup.-1 for the second and first order pumps, respectively. Curve 702 shows that for a fiber that manifests the OH absorption peak, the optimum second order pump wavelength for reducing noise in the communications signal is between 1360-1365 nm.
US 2003/0076577 (Dominic) teaches an optical communication system using co- and counter-propagating Raman pumps.  See, for example:

    PNG
    media_image6.png
    196
    526
    media_image6.png
    Greyscale

[0049] FIG. 5 provides a schematic block diagram of two optical fiber links and an optical amplifier similar to that shown in FIG. 4. In this example, pumping source 51-6 provides counter-pumping to optical fiber link 30-6, pumping source 52-5 provides co-pumping to optical fiber link 30-5, and pumping source 53-5 provides counter-pumping and co-pumping to links 30-5 and 30-6, respectively. 
In one embodiment, the same wavelengths are used for both the co- and counter-propagating pumps.
[0050] In one implementation, pumping sources 52-5, 53-5 and 51-6 provide pumping energy at the same or substantially the same wavelength, which differs from the wavelength of the signal to be amplified by one Stokes shift. For example, if the signal has a wavelength in a range from about 1530 nm to about 1560 nm, the wavelength of the pumping energy could be in a range from about 1430 nm to about 1460 nm. 
In another embodiment, different Stokes orders are used so that one pump amplifies the other pump, which amplifies the data signal.
[0052] In another implementation, counter-pumping by pumping sources 53-5 and 51-6 provides pumping energy at the same or substantially the same first wavelength, which differs from the signal wavelength by one Stokes shift, and co-pumping by pumping sources 52-5 and 53-5 provides pumping energy at the same or substantially the same second wavelength, which differs from the signal wavelength by two Stokes shifts. Stated differently, the second pumping wavelength differs from the first pumping wavelength by one Stokes shift. In this implementation, counter-pumping provides Raman amplification for the signal and co-pumping provides Raman amplification for the counter-pumped pumping energy. Raman amplification provided by co-pumping partially offsets the transmission losses sustained by the counter-pumping energy. The co-pumping energy amplifies the counter-pump energy thus providing substantial signal gain at both the output and the input end of the link. In this particular implementation, it can be seen that pumping source 53-5 provides pumping energy at two different wavelengths. 
Example signal and pump wavelengths are presented, but it is also taught that variations of these wavelengths are contemplated.  See, for example:
[0051] Throughout this disclosure, references are principally made to wavelengths such as 1550 nm, 1450 nm and 1360 nm. These references should generally be understood to represent a range of wavelengths. For example, the nominal wavelength of 1550 nm is intended to represent a range of wavelengths such as, for example, from about 1530 to about 1610 nm. 

US 6,798,567 (Feldman) at FIG. 2 teaches the use of a controller(s) 216, 220 and memory in a Raman amplifier with monitors 212, 222 and adjusting control in response to the monitored signals.

    PNG
    media_image7.png
    688
    517
    media_image7.png
    Greyscale


Operation of one embodiment of the present invention is best understood by simultaneous reference to FIGS. 2 and 3. FIG. 3 is a flow diagram illustrating one embodiment of a transient control method 300 in accordance with the present invention. The transient control method 300 is executed by the controller 220 in a given network element. Controller 220 can comprise a processor, a memory, support circuits, and other known processing components for executing the method 300 of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-






/DARREN E WOLF/            Primary Examiner, Art Unit 2636